The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This Office Action is in reply to Applicants’ correspondence of 03/22/2022.  
Applicants’ remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance.  Any new grounds of rejection presented in this Office Action are necessitated by Applicants’ amendments.  Any rejections or objections not reiterated herein have been withdrawn in light of the amendments to the claims or as discussed in this Office Action.
This Action is made FINAL.


Please note:  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Election/Restrictions
Applicants have elected for the specific gene POSTN in the reply of 08/23/2012.  Election was made without traverse in the reply filed on 08/23/2012.

Maintained Claim Rejections - 35 USC § 103
Claims 13, 15, 17-18, 45-47, 49-53 and 55 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woodruff et al (2007) cited on the IDS of 06/10/2011 as C137 in view of Kay (2005), Fung et al (2005) (WO 2005/062972) (citation B20 on the IDS of 06/10/2011) and Takayama et al (2006).
Woodruff sets forth a genome-wide profiling study of epithelial cell genes associated with asthma which teaches that the claimed periostin (POSTN) is specifically up-regulated (increased) in asthma patients.  See Woodruff, title.  See also abstract (“By using gene expression microarrays, we found that … periostin … [is] upregulated in asthma … .”).  Woodruff also teaches that “Periostin expression is: (i) induced by IL-13 in lung fibroblasts in vitro; and (ii) is elevated in … human subjects with asthma” (e.g.:  p.15861, col 1, last paragraph).  
Relevant to the practical steps of claim 13, Woodruff et al teaches detecting upregulation of POSTN gene expression in epithelial brushings from asthmatic subjects compared with healthy control subjects (e.g.:  Table 1; Figure 1) using microarray analysis and PCR (e.g.:  p.15862 - Gene Expression Microarray Analysis; Real-Time PCR (qPCR) (relevant to claims 50, 51 and 52) and also teaches detecting protein expression (e.g.:  p.15859 – Protein confirmation) relevant to claim 49.  Woodruff also teaches the use of mean/median calculations for comparing data and the Office further takes official notice here that mean/median calculations were routinely used for such work (i.e.:  it is obvious to make mathematical comparisons with mean/median calculations since it provides a simple/fast method for comparing groups).  See p.15859, col. 2, paragraph 1 showing “median” comparative value.  See also table 2 (“Data are presented as mean +/- SD or median (interquartile range).”).  Accordingly, Woodruff teaches/renders obvious detecting the required elevated level of expression.
Relevant to claim 52, Woodruff et al teaches that POSTN expression in a human asthma patient is more than 2.5 greater than a healthy control (e.g.:  Table 1; Figure 1)
Relevant to claim 55, Woodruff et al teaches that POST can be detected and quantitated by an immunoassay (e.g.:  p.15859 - Protein Confirmation; SI Fig 4).
Woodruff et al further teaches that periostin was classified in this study as a “biomarker of classic IL-13-driven corticosteroid-responsive asthma” (e.g.:  p.15862, col 1, first paragraph), and that “asthma is characterized by inflammation of the airways with eosinophils … The epithelial cell actions are likely triggered by T helper type 2 cytokines and the products of consequent infiltration by eosinophils … .”).  
Relevant to the limitations of claim 13, Woodruff et al does not exemplify treatment a subject by administering an agent that inhibits the TH2 pathway such as an agent that targets IL-13.  However the reference teaches “that bronchial epithelial cells are direct targets both for IL-13-mediated gene induction in asthma, and for corticosteroid repression of those induced genes in treatment of this disease.”  The reference thus concludes, “It should now be possible to use this information to develop focused strategies to determine disease mechanism and potential selective therapeutics.”  
Woodruff suggests the treatment of asthma with the use of anti-IL-13 therapy.  Additionally relevant to the requirements of claims 13 and 45-47, anti-IL-13 treatment for eosinophilic exacerbations of asthma was known in the art and is suggested by Kay (e.g.:  p.151).  And, Fung et al provides for the therapeutic use of anti-IL13 antibodies in the treatment of asthma (e.g.: p.26-30; para[0121]), including antibodies that include SEQ ID NO:  199 of the instant application (e.g.:  see SEQ ID NO:  123 of Fung et al). 
Further relevant to technical aspects of the instantly rejected claims (e.g.:  using a reference value form a healthy control; detecting serum PSOTN; detecting an amount by PCR), Takayama et al teaches that the periostin gene expresses a secreted protein (relevant to claim 15) from asthmatic lung tissue (e.g.:  p.98 - Abstract).  Relevant to claims 17 and 18, Takayama et al teaches the presence of sub-epithelial fibrosis as related to response to steroids, and disease severity (e.g.:  p.98, right col.).  Relevant to claims 50-53, Takayama et al teaches induced expression of periostin related to asthma and methods comprising mRNA measurement analyses including cDNA microarrays and quantitative PCR methods (e.g.: p.100 – Induction of periostin by IL-4 or IL-13 in lung fibroblasts; p.99 – RT-PCR; Fig 1).  Relevant to claims 15, 49 and 55, Takayama et al teaches that periostin is a secreted protein (e.g.:  p.102, right col.) and teaches detection of protein using immunological methods (e.g.:  Fig 2; Fig 3; Table I).  Relevant to claim 19, Takayama et al teaches the role of TH2 pathways in asthma (e.g.:  p.98, right col).
	It would have been prima facie obvious to one of ordinary skill in the art to have treated an asthma patient with increased POSTN associated with pathology triggered by T helper type 2 cytokines and the products of consequent infiltration by eosinophils, mast cells, and other inflammatory cells (as taught by Woodruff et al) with an anti-IL-13 treatment as provided by Kay and Fung et al.  The skilled artisan would have been motivated to provide such a treatment based on the express teaching of Kay that such a treatment strategy may be effective in the alleviating the symptoms of asthma that presents with eosinophilic exacerbations.  It would have further been obvious to detect increased POSTN expression using methods know in the art as exemplified by Woodruff et al and suggest by Takayama et al.  Using the methods of Takayama et al in the claims of the conflicting patent would thus have been the simple substitution of one known element for another with predictable results.  
Response to Remarks
Applicant’s have traversed the rejection of claims as rendered obvious by the cited prior art.  Applicants arguments in the reply of 03/22/2022 have been fully considered but are to persuasive to withdraw the rejection.  Applicants have argued that Woodruff et al does not teach detecting POSTN as part of a diagnostic method, any method of treating asthma, or any indication of a specific subtype of asthma.  The Examiner maintains that where Woodruff et al teaches that the marker of the claims (i.e.:  POSTN) is “a biomarker of IL-13 driven” asthma, such a teaching is clearly relevant to identification of a target (i.e.:  IL-13) for treatment of the asthma.  Thus where Applicants have argued that “Woodruff provides no reason for one of ordinary skill in the art to detect POSTN in an asthma patient as part of a treatment method, because Woodruff teaches that a human already identified as an asthma patient would necessarily have or be likely to have elevated POSTN”, the argument is not persuasive in view of the teaching of the prior art that POSTN is a biomarker of a particular type of asthma that is “IL-13 driven”, and further relevant to the claims the disclosure that IL-13 and other cytokines produced during T helper type 2 cell-driven allergic inflammation contribute to asthma pathology (e.g.:  see the Abstract of Woodruff et al).  
Where Applicants have argued that “the current application describes the unexpected identification of a subpopulation of asthma patients that do not exhibit elevated POSTN relative to healthy controls”, such an argument is not commensurate in scope with the required limitations of the claims, because the claims are not directed to the treatment of subjects that do not exhibit elevated POSTN.  Where the prior art teaches elevated POSTN as a biomarker for asthma that is related to IL-13, the prior art is suitably applied to the claims which require the treatment of a subject with elevated POSTN using an antibody that binds IL-13 (where particular elements of those treatments are supplied by the other cited references).  The Examiner maintains that the Applicants have mischaracterized the teachings of the cited prior art with the assertion that they “at most suggest that POSTN is elevated in the general asthma population and would not have suggested to one of ordinary skill in the art a reason to detect POSTN in asthma patients, much less to detect POSTN to identify whether the patient has an asthma subtype that should be treated with an agent that inhibits the TH2 pathway.”  Those particular teachings of Woodruff et al that are specifically directed to elements of the instant claims (i.e.:  POSTN as a biomarker for asthma that is related to IL-13; IL-13 being produced during T helper type 2 cell-driven allergic inflammation) are properly applied to the rejection of the claims.

Conclusion
No claim is allowed.
Applicant’s amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at 571-272-073131.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days.
	Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634